Citation Nr: 1116127	
Decision Date: 04/25/11    Archive Date: 05/05/11

DOCKET NO.  05-15 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for neck disability.

2.  Entitlement to service connection for left shoulder disability.

3.  Entitlement to service connection for left arm disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was previously remanded by the Board in October 2009.

Although the Veteran initially requested a Board hearing in June 2005, he subsequently withdrew his request through correspondence received in May 2009.


FINDINGS OF FACT

1.  The Veteran's claimed neck disability was not manifested during his active duty service or for many years after service, nor is it otherwise related to such service.

2.  The Veteran's claimed left shoulder disability was not manifested during his active duty service or for many years after service, nor is it otherwise related to such service.

3.  The Veteran's claimed left arm disability was not manifested during his active duty service or for many years after service, nor is it otherwise related to such service.


CONCLUSIONS OF LAW

1.  The Veteran's claimed neck disability was neither incurred in nor aggravated by his active duty service, nor may it be presumed to have been so incurred in or aggravated by such service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  The Veteran's claimed left shoulder disability was neither incurred in nor aggravated by his active duty service, nor may it be presumed to have been so incurred in or aggravated by such service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

3.  The Veteran's claimed left arm disability was neither incurred in nor aggravated by his active duty service, nor may it be presumed to have been so incurred in or aggravated by such service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify and assist claimants.

I. Notice

The VCAA provides that VA has a duty to notify claimants of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).

The United States Court of Appeals for Veterans Claims' decision in Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by letters dated in May 2004 and July 2004.  This notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  Additional notice regarding disability ratings and effective dates were provided by letters dated in November 2009 and March 2010.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's claim was thereafter readjudicated in February 2011 via a supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (stating that the issuance of a fully compliant VCAA notification followed by readjudication of the claim is sufficient to cure a timing defect).  The contents of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).


II. Duty to Assist

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In this case, the Veteran's service treatment records, VA treatment records, private treatment records, and Social Security Administration records are on file, as well as some service personnel records.  However, the Board notes that not all identified service treatment records have been associated with the claims file.  In this regard, the Board remanded the case, in part, in October 2009 in order to obtain additional service treatment records, specifically treatment records pertaining to a July 1967 injury.  The Board notes that additional service treatment records were obtained on remand, but they did not pertain to the July 1967 injury.  When, as here, at least a portion of the service records cannot be located, through no fault of the Veteran, VA has a "heightened" obligation to more fully discuss the reasons and bases for its decision and to carefully consider applying the benefit-of-the-doubt doctrine.  See, e.g., O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The Board concludes that all appropriate action was undertaken to obtain the service records, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).

The Veteran was afforded VA examinations for his claimed disabilities in October 2008 and June 2010.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination reports are thorough and contain sufficient information to decide the issues on appeal.  Thus, the Board finds that further examination is not necessary.

The Board finds there was substantial compliance with its October 2009 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination 'more than substantially complied with the Board's remand order').  In this regard, additional service treatment records were obtained and an additional VA medical examination and opinion was obtained.  Therefore, the Board will proceed to review and decide the appeal based on the evidence that is of record.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran to notify and assist him have been fulfilled with respect to the issues of entitlement to service connection for neck disability, left shoulder disability, and left arm disability, and the appellant is not prejudiced by a decision on this claim at this time.

Laws and Regulations

The Veteran is seeking entitlement to service connection for neck disability, left shoulder disability, and left arm disability, which he contends were incurred during active duty.

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Additionally, for Veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Also, under 38 U.S.C.A. § 1154(b), VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran.  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  See also 38 C.F.R. § 3.304(d).

Factual Background and Analysis

The issues before the Board involve a claim of entitlement to service connection for neck disability, left shoulder disability, and left arm disability.

Initially, the Board notes that it has thoroughly reviewed all the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail all the evidence submitted by the Veteran or in his behalf.  See Gonzales v. West, 218 F. 3d 1378, 1380 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence, and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board discuss its reasons for rejecting evidence favorable to the veteran).

The Veteran contends that on July 29, 1967, he injured his neck, left shoulder, and left arm after being blown clear from an armored personnel carrier, which was hit by an enemy rocket (the Board notes that service connection for lumbar strain and a gunshot wound scar in the lumbar area has already been established in connection with this incident), and that these areas have been painful since service.  A newspaper article, dated March 22, 1968, states that the Veteran was evacuated by a helicopter and treated at the 25th Infantry Division base camp in Cu Chi, Vietnam, and returned to the field eleven days later.  The Board notes that the claims file does not contain service treatment records for this specific time period.  The Board further notes that the assertions made by the Veteran and the newspaper are certainly plausible, considering the circumstances of his combat service.  The record shows that the Veteran received the Bronze Star with "V" device and the Purple Heart.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are applicable and the Board finds that the Veteran injured his neck, left shoulder, and left arm on July 29, 1967.

During the Veteran's military separation examination in April 1968, the Veteran reported on his Report of Medical History that he had experienced or was experiencing back trouble of some kind, but specifically denied a painful or trick shoulder or elbow, swollen or painful joints, a history of head injury, arthritis or rheumatism, lameness, and neuritis.  The physician's summary and elaboration of all pertinent data did not reference any neck, left shoulder, and left arm disability.  At this time, the Veteran's head, face, neck, scalp, upper extremities, and spine were all clinically evaluated as normal.  A June 1968 Statement of Medical Condition (DA Form 3082-R) documents that the Veteran reported that there had been no change in his medical condition since his last separation examination.  
The Veteran was subsequently discharged from active duty in June 1968.

In July 1968, the Veteran filed a claim for wounds in his back (as well as another unrelated disability), which were incurred during combat in Vietnam in July 1967.  In connection with the Veteran's 1968 claim, the Veteran was afforded a VA examination in July 1968.  An x-ray report documented that no pathology was demonstrated in the dorsal and lumbar spine.  During the examination, the Veteran reported that he received a shrapnel wound in his back and was thrown from a jeep at the same time, sustaining a straining injury to his back, which had bothered him ever since the time of the accident, especially when he lifts any heavy weights.  The Veteran reported that the pain was in the lower thoracic area.  On examination, the Veteran showed no muscular atrophy.  The pelvic crests, gluteal folds were level.  There were no lumbar paravertebral muscle spasms.  There was a 1 centimeter by 1 centimeter shrapnel wound in the back to the right of the spinal column at approximately T-10.  There was no evidence of any kyphos.  The Veteran walked without a limp, walked on his toes and heels with no apparent weakness, and squatted with no difficulty.  There was complete motion of the lumbar and dorsal spine with complete reversal of the curve.  The Veteran did not complain of any pain on motion.  In the prone position the Veteran had some slight tenderness in the lower thoracic area.  Neurological examination revealed that the Veteran's patellar and Achilles reflexes were equal and active, and no sensory changes were noted.  The examiner diagnosed the Veteran with shrapnel wound of back and strain in the dorsolumbar area.

The Board notes that the RO granted entitlement to service connection for dorsolumbar strain, subjective symptoms, and for a small gunshot wound scar in the lumbar area (as well as another unrelated disability).

The Board notes that the Veteran filed additional service connection claims for unrelated disabilities in December 2000 and April 2003.  Subsequently, the Veteran filed a service connection claim for his neck disability in April 2003 and for his left shoulder and arm disabilities in June 2004.

VA and private medical records document the Veteran's current complaints of and treatment for his claimed neck, left shoulder, and left arm disabilities.  A VA treatment record from December 2003 documents the Veteran's complaints of left shoulder pain, which radiated down his left arm.  At this time, the Veteran had reduced range of motion of his cervical spine due to pain, and was assessed with degenerative joint disease.  The Veteran underwent an MRI and x-ray of his cervical spine in February 2004.  The MRI report documented that the Veteran had moderate local degenerative spondylosis at C5-6 and to a lesser extent at C6-7.  The x-ray report documented local moderate degenerative spondylosis with posterior osteophyte encroaching to the neural foramina mainly at C5-6 and C6-7.

A private treatment record from February 2004 documents that the Veteran was treated for left arm pain.  The pain went from the neck up or down to the left hand with some parathesias at times, and, also, posterior medial scapular border.  The pain was described as sharp at times.  The Veteran reported that that he drove a truck, and certain motions cause pain, such as carrying his bag with him when he goes on long trips, using the steering wheel sometimes, and putting his arm on the windowsill.

In support of his claim, the Veteran submitted an October 2004 letter from his treating chiropractor.  The letter states that chiropractor treated the Veteran from 1995 to the present.  The chiropractor stated that the Veteran had suffered with a variety of painful spinal conditions since December 1995.  The Veteran's complaints were of the cervical spine with recurring neck pain, headaches, neuralgia, and neuritis, with referred pain into the left shoulder, arm, and hand.  The chiropractor stated that the Veteran's problems were of permanent degeneration that causes the Veteran pain and discomfort; therefore, the Veteran was unable to perform his daily activities.  The chiropractor stated that the Veteran's prognosis was very poor due to the degenerative condition of the cervical spine, left shoulder, arm, and hand.

In May 2005, VA received another letter from a different private clinician who stated that he had treated the Veteran since November 2004 for problems with the left arm, left shoulder, and neck.

A VA treatment record from June 2005 documents that the Veteran was treated for complaints of periodic exacerbation of neck pain radiating to the left arm with intermittent paresthesia.  The note states that the Veteran was a trucker, driving an 18 wheeler around the nation.  Active range of motion of the neck was minimally limited.  Crepitus was present.  Active range of motion of the left shoulder was limited in full elevation.  The clinician's impression was cervical spondylosis with degenerative disc disease.

In April 2006, the Veteran underwent an EMG, performed at the level of the left biceps, triceps, deltoid, supraspinatus, rhomboid, and cervical paraspinous.  The clinician's impression was that the Veteran had normal nerve conduction studies except for the mild decrement in velocity in the left tibial nerve, which was 40 m/s indicative of a mild demyelination.  The Veteran also had left mid cervical radiculopathy of undetermined significance at that time.

In May 2008, the Veteran underwent a VA general medical examination.  At this time, the Veteran was diagnosed with degenerative disease of the cervical spine with sensory neuropathy of the left arm.  The examiner also stated that the Veteran's neck pain and left arm pain were associated with his degenerative disease of the cervical spine.  An x-ray report of the Veteran's cervical spine stated that the alignment of the cervical vertebrae appeared normal.  Disc degenerative changes with associated vertebral body changes were seen at C5-6 and C6-7, which had shown interval progression.  Prevertebral soft tissue space appeared normal.  Luschka's joint arthritis changes were seen at C5-6 and C6-7.  Bone mineral density appeared normal.  Linear calcified plaque was possible in the right aspect of the neck.

In October 2008, the Veteran underwent a VA medical examination in connection with this appeal.  The examiner noted that the claims file was reviewed.  During the examination, the Veteran reported that he started having problems with his neck and shoulder in 1967 and that the course since onset had been progressively worse.  The Veteran reported that his pain was an 8 out of 10 most of the time for his neck, as well as 9 out of 10 for his shoulder.  He reported that he had been going to chiropractors ever since he left the military.  The Veteran reported that his neck problem prevented the use of his left arm because he had limited motion of his left shoulder.  The Veteran reported that pain ran all the way down his neck to the left hand and down into the fingers.  The Veteran reported that following his active duty service he worked in industrial construction and also as a truck driver, but that he retired 3 years ago due to medical reasons.

The examiner diagnosed the Veteran with degenerative disease of the cervical spine, and stated that his neck and left arm/shoulder problems are associated with his degenerative disease of the cervical spine.  The Veteran was also diagnosed with degenerative disease of the left shoulder with tear of the rotator cuff tendon.  The examiner concluded that the Veteran's current degenerative disease of the cervical spine and left shoulder were less likely than not due the Veteran's July 29, 1967 injury.  The examiner based her opinion on the fact that there were no service medical records documenting a complaint of neck or left shoulder pain, and no medical records between 1968 and 2004 documenting any neck or left shoulder problems.

Pursuant to the Board's October 2009 remand instructions, the Veteran was afforded another VA examination in June 2010.  The examiner noted that the claims file was reviewed.  During the examination, the Veteran reported that he had worked in construction from 1968 to 1978 and was a truck driver from 1978 to 2005.  He reported that he could perform his work duties without restrictions during the time he was employed.  He reported that he was deemed disabled by the state of Texas.  The Veteran reported that he was injured on July 29, 1967, and treated at an aid station.  The Veteran denied any prolonged hospitalization, but reported being put on light duty for approximately 2 weeks.  The Veteran was later able to resume regular duties.  The Veteran reported that since the July 1967 injury, he has had chronic neck pain and left shoulder pain.  The Veteran reported that he continued to have pain in both his neck and left shoulder, which causes numbness and tingling down his left arm.  Regarding the neck, the Veteran's primary complaint of symptom was pain described as an aching pain.  Location was in the posterior neck, but the Veteran did report that the numbness, tingling, and pain radiated to his left arm and there was numbness down the arm extending to the third, fourth, and fifth digits of the left hand.  The Veteran denied requiring any assistive devices for his neck.  The Veteran reported taking medication for his neck pain.  With regard to the left shoulder, arm numbness, and tingling pain, the Veteran described pain, but no pain with radiation, numbness, and tingling down the left arm.  The Veteran denied requiring any assistive devices for his shoulder, numbness, or tingling.  The Veteran reported experiencing flare-ups of neck, shoulder, and arm pain.  The Veteran reported that he had been seeing a chiropractor with a fair response of his neck and shoulder pain.

The examiner diagnosed the Veteran with cervical spondylosis with cord impingement at the C5-6 level by a 2006 MRI.  There was associated mid cervical radiculopathy by a 2006 EMG nerve conduction velocity study.  The examiner stated that, however, it should be compared to the Veteran's first EMG nerve conduction velocity study on October 2004, which was negative for any cervical root dysfunction, but did show mild slowing of the ulnar nerve at the elbow consistent with mild cubital tunnel syndrome.  The examiner also diagnosed the Veteran with moderate left shoulder acromioclavicular arthropathy with full thickness tear to the anterior portion of the supraspinatus tendon with mild retraction by 2006 MRI, nonmilitary related.  In addition, the examiner diagnosed the Veteran with peripheral neuropathy of the bilateral lower extremity secondary to diabetes mellitus.

The examiner opined that it was not at least as likely as not that any current neck disability, left shoulder disability, or left arm disability are etiologically related to the Veteran's active duty service or any incident therein, specifically including his July 29, 1967 injury.  The examiner's opinions were based on her review of the claims file and examination of the Veteran.  The examiner stated that the Veteran's separation physical examination and service treatment records were absent for symptoms of pain, discomfort, or injury to the neck, left shoulder, and left arm.  The examiner stated that according to the available records documenting the July 29, 1967 incident, there was no report that the Veteran injured his neck, left shoulder, or back, but there was report of the Veteran injuring his back due to shrapnel.  The examiner stated that given the fact that the Veteran was able to be blown from a vehicle and then subsequently climbed back on top of the vehicle indicated that the Veteran "being blown away" was not a high impact injury.  The examiner stated that the Veteran did not suffer any concussion, motor, or sensory impairment, and was able to continue functioning despite a shrapnel injury to his own back.  The examiner noted that the Veteran's service treatment records did not document any neurological, motor, neck, or left arm symptoms of pain or discomfort.  The examiner noted that the Veteran complained about conditions during his separation examination, but none related to his left shoulder, left arm, or neck.  Also, the physician's summary did not mention the left shoulder, left arm, or neck.  The examiner noted that the private and VA medical records did not document post-service treatment for the Veteran's neck, left shoulder, and left arm until 1995.

The examiner noted that she had researched the literature in order to determine the course of traumatic cervical spondylosis and found information about this disease.  The examiner then listed some of her findings.  The examiner then stated that the Veteran did not have any medical evidence to support any of the post traumatic findings or sequelae.  The examiner stated that the Veteran's cervical spondylosis was more likely consistent with progressive or degenerative findings that had occurred over the years associated with a combination of aging and the effects that his occupation as a laborer (construction worker and truck driver) would cause.  The examiner opined that there was no evidence to support that the Veteran had any problems with his cervical spine, left shoulder, or neck from 1967 until 1995.  The examiner noted that this was a 28 year time period that she could not account for in the evidence of record.  Therefore, all opinions were determined to be not at least as likely as not related to the Veteran's active duty service, including the July 29, 1967 injury or incident.

In support of his claim, the Veteran has submitted statements which contend that the Veteran's claimed disabilities originated during his service and have been ongoing since his discharge.  The record also contains multiple lay statements, including statements from his daughter, a former spouse, friends, and co-workers.

The Board acknowledges that lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Moreover, lay evidence may also be used to show a continuity of pertinent symptoms to suggest a link to service.  As discussed earlier, the fact of injury to the neck, left shoulder, and left arm, in the July 29, 1967, incident is conceded under 38 U.S.C.A. § 1154(b) since the incident was combat-related.  

To the extent there is lay evidence of a continuity of pertinent symptoms since the July 29, 1967, incident, the Board must assess the credibility of such lay evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

To the extent the Veteran intends to suggest that he has had neck disability, left shoulder disability, and left arm disability since service, the Board finds his account to be inconsistent with the other evidence of record and thus does not find such statements credible and assigns such evidence little probative value.  In this regard, the Board notes the Veteran filed VA disability claims in July 1968, December 2000, and April 2003, yet the Veteran failed to file a specific claim for neck disability until April 2004 and for shoulder disability and left arm disability until June 2004.  Knowing that the Veteran has filed a claim for other disabilities before, it seems reasonable to expect that he would have included a neck disability, left shoulder disability, and left arm disability if he, in fact, believed that he was suffering from these disabilities related to service at the earlier times.

The Board believes considerable weight must be afforded to the Veteran's April 1968 military separation examination.  In this regard, the examiner clinically evaluated the Veteran's head, face, neck, scalp, upper extremities, and spine as normal.  In addition, the Veteran specifically denied that he had experienced or was experiencing a painful or trick shoulder or elbow, swollen or painful joints, a history of head injury, arthritis or rheumatism, lameness, or neuritis.  Also, the Veteran's service medical records do not document any complaints of or treatment for any neck disability, left shoulder disability, or left arm disability.  In this regard, although the Veteran sought medical treatment for unrelated disorders on a number of occasions after the July 29, 1967, incident, there is no mention of any neck, left shoulder, or left arm complaints.  If the Veteran was in fact having continuing symptoms, it would be expected that he would have reported them to medical personnel.  This is not a case where there is merely a lack of contemporaneous medical evidence.  Rather the contemporaneous medical evidence of record subsequent to the 1967 incident shows that the Veteran did not report any pertinent complaints although he had the opportunity to do so.  This is inconsistent with his current assertions that he had continuing problems with the neck, left shoulder and left arm after the 1967 incident.  Furthermore, the July 1968 VA examination did not document and complaints or clinical findings of any neck disability, left shoulder disability, or left arm disability.  In considering the credibility of the Veteran's statements, the Board also looks to the number of years between the 1967 incident and the Veteran's first report of pertinent problems, not only to medical personnel, but also to VA.  Again, the Veteran had filed prior VA claims which included no mention of the neck, left shoulder, or left arm.  The Board further notes that the June 2010 VA examiner appears to have found it significant that the Veteran's after-service employment included many years as a construction worker and truck drive, occupations which would be likely to cause the progressive or degenerative findings shown on examination.  The examiner noted some inconsistency in the Veteran's self-reported history and commented that the Veteran's PTSD may have clouded his memory.  The Board stresses that it is not finding that there has been any deliberate intention on the part of the Veteran to misstate the facts regarding the reported symptoms, but for the reasons discussed above the Board is compelled to conclude that the Veteran's statements regarding a continuity of symptoms since service are not credible. 

The Board has also considered the various lay statements submitted in support of the Veteran's claim.  Several statements are from individuals who noted first-hand that the Veteran was having neck, left shoulder and arm problems, but these statements attest to their observations many years after the 1967 incident and do nothing to support a continuity of symptoms since service.  Although the Veteran's ex-spouse and daughter have referenced neck, left shoulder and left arm problems since the Veteran's service, the Board believes the credibility of such statements is diminished due to an understandable bias.  The credibility of such statements is also diminished in view of the overall record which shows that the Veteran did not complain of such problems during service or for many years thereafter although there were many opportunities when he would be expected to report such symptoms to medical personnel and to VA.  

The Board also believes considerable weight must be afforded to the Veteran's June 2010 VA medical examination and opinion.  The examiner concluded that it was less likely than not that the Veteran's claimed neck disability, left shoulder disability, and left arm disability were related to his active duty service.  In this regard, the examiner's opinions were based on a comprehensive review of the record, examination of the Veteran, and research of medical literature.  Furthermore, the examiner provided ample rationales.

In addition, the Board notes that the examiner from the October 2008 VA medical examination opined that it was less likely than not that the Veteran's degenerative disease of the cervical spine and left shoulder were due the July 29, 1967 injury.

In sum, the Board is presented with an evidentiary record which persuasively weighs against service connection for the Veteran's neck disability, left shoulder disability, and left arm disability.  The evidence against such a link includes the April 1968 military separation examination; the long period of time between service and the initial documentation of neck disability, left shoulder disability, and left arm disability; the length of time between the Veteran's active duty service and the date of his claim; and the July 1968, October 2008, and June 2010 VA examinations.  The medical evidence does not show post-service treatment for the Veteran's claimed neck disability, left shoulder disability, and left arm disability until 1995.  The only evidence in favor of such a link is the statements from the Veteran, which the Board has found to be unpersuasive in light of the other evidence of record.  The Board had considered the Veteran's statements, but the Board is unable to find that his statements are sufficient to place the negative evidence and the positive evidence in a state of equipoise.  See 38 C.F.R. § 3.102.

The Board sympathizes with the Veteran, recognizes his service, and understands fully his contentions.  Nevertheless, after thorough review of the evidence currently of record and with consideration of 38 U.S.C.A. § 1154(b), the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for neck disability, left shoulder disability, and left arm disability.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for upper back disability is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal is denied as to all three issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


